Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        26-MAY-2021
                                                        09:45 AM
                                                        Dkt. 27 ODSAC



                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


             BRIAN E. BENNETT and DEBRA S. BENNETT,
       Respondents/Plaintiffs-Appellees/Cross-Appellants,

                                vs.

        SAMUEL JONG HOON CHUNG and LINDA HYUNKONG CHUNG,
       Petitioners/Defendants-Appellants/Cross-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 11-1-0882)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioners/Defendants-Appellants/Cross-Appellees
Samuel Jong Hoon Chung and Linda Hyunkong Chung filed an
application for writ of certiorari before the Intermediate Court
of Appeals issued its judgment on appeal.    See Hawaiʻi Revised
Statutes § 602-59(a); Hawaiʻi Rules of Appellate Procedure (HRAP)
Rule 36(b)(1).   Accordingly, it is ordered that the
Petitioners/Defendants-Appellants/Cross-Appellees’ application
for writ of certiorari filed on May 21, 2021 is dismissed
without prejudice to re-filing the application pursuant to HRAP
Rule 40.1(a) (“The application shall be filed within thirty days
after the filing of the intermediate court of appeals’ judgment
on appeal or dismissal order, unless the time for filing the
application is extended in accordance with this rule.”).
          DATED:   Honolulu, Hawaiʻi, May 26, 2021.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                 2